             Case 7:20-cr-00445-KMK Document 41 Filed 07/14/21 Page 1 of 1


                                                                MEMO ENDORSED
                               JAMES E. NEUMAN, P.C.
                                            Attorney at Law
                                     100 Lafayette Street- Suite 501
                                      New York, New York 10013

                                           TEL 212-966-5612
                                           FAX 646-651-4559
                                         www.jamesneuman.com
                                       j ames@jamesneuman.com

                                                        July 14, 2021



Hon. Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601-4150

                 Re: United States v Miguel Sanchez, 20 Cr. 445 (KMK)

Your Honor:

              I represent Miguel Sanchez in the referenced case and am submitting this letter to
request permission to file interim vouchers. There are several reasons for this request.

                First, this case involves voluminous discovery, including materials relating to the
interception of electronic communications. Second, because I am a sole practitioner, it will be a
hardship to delay submitting vouchers until the conclusion of this case, which is not yet scheduled
for trial. Finally, I note that I have already represented Mr. Sanchez for approximately eleven
months.

                 For all these reasons, I ask the Court to grant me permission to file interim vouchers.

                                                        Respectfully submitted,
  Granted.


                                                               Isl
                                                        James E. Neuman
   7/14/21
